DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0095869) in view of Kenthapadi (US 2018/0285824) further in view of Whitehead (US 2020/0065772). 
Claims 1 and 11: Zhang teaches (Claim 1) a method comprising: (Claim 11) one or more storage media storing instructions which, when executed by one or more processors, cause: storing first interaction data that indicates a first plurality of interactions, that occurred during a first time period, between a first set of users and content items associated with a first set of entities (Paragraph [0028-0029]; [0065-0069]; Fig. 1, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker); 
wherein each interaction in the first plurality of interactions corresponds to a user-entity pair (Paragraph [0032]; [0065]; [0114]; Fig. 5, in particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service); 
for each interaction in the first plurality of interactions: generating a training instance based on a plurality of features of the user and the entity in the user-entity pair that corresponds to said each interaction (Paragraph [0073-0076]; Fig. 3A, a model is trained based upon previous interactions with users (first plurality of interactions). It should be noted that the training model happens over a period of time). 
However, Zhang does not disclose storing second interaction data that indicates a second plurality of interactions, that occurred during a second time period that is after the first time period, between a second set of users and content items associated with a second set of entities; determining whether said each interaction matches an interaction in the second interaction data; if said each interaction does not match an interaction in the second interaction data, then generating a negative label for the training instance; if said each interaction matches an interaction in the second interaction data, then generating a positive label for the training instance; adding the training instance to training data; using one or more machine learning techniques to train a machine-learned model based on the training data; wherein the method is performed by one or more computing devices.
In the same field of endeavor of determining the interaction between job seekers and job postings Kenthapadi teaches storing second interaction data that indicates a second plurality of interactions, that occurred during a second time period that is after the first time period, between a second set of users and content items associated with a second set of entities (Paragraph [0025]; [0062]; [0066]; [0076-0077]; [0088]; Figs. 9-10, in some example embodiments, a machine learning program is trained with member data, including interactions of users with the different groups (entities). The machine learning program includes the history of interactions of the member with jobs form the group, click data for the member and the like. In some example embodiments, the interaction scores are those occurring within a predetermined period of time. In some example embodiments, the system may further apply a dampening effect based on the age of the interactions for calculating the job interaction score whereby the most recent interactions (second interactions in a second time period) are weighted with a higher value than older interactions (first interactions in a first time period). In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members). Determining whether said each interaction matches an interaction in the second interaction data (Paragraph [0023]; [0062]; [0075-0077]; Fig. 10, embodiments presented determine jobs that are popular among proxy members which have similar skills, by tracking the interactions of proxy members with the jobs. In this way a system can analyze data to compare proxy members with a searching member and determine a job-interaction score for a job based on the similarity between the searching member and the proxy members as well as the interactions by the proxy members with the job. In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining a user’s interaction with a job posting using a machine learning model and predicting future interactions as disclosed by Zhang (Zhang [0023]) with a system of storing second interaction data that indicates a second plurality of interactions, that occurred during a second time period that is after the first time period, between a second set of users and content items associated with a second set of entities as taught by Kenthapadi (Kenthapadi [0025]). With the motivation of helping to use a machine learning model to match job seekers and job postings and helping to improve the machine learning model (Kenthapadi [0003]). 
In the same field of endeavor of using machine learning to determine a user’s engagement with a job posting Whitehead teaches if said each interaction does not match an interaction in the second interaction data, then generating a negative label for the training instance (Paragraph [0009-0011]; [0081-0083]; [0096-0099]; Fig. 3, in one or more embodiments, a method for predictive targeting and optimized engagement comprising training, with a training set, a machine learning computer model to generate a plurality of outcomes. In an exemplary scenario the system calculates via a machine learning model a prediction score for a particular candidate. In some embodiments, the system calculates impact scores of various parameters and may consider for a score of -10 for example to be a most negative influence (e.g. reducing the likelihood of a candidate to engage with a job opportunity) and may consider a +10 to represent the positive influence (e.g. increasing the likelihood of a candidate to engage). The system can calculate an impact score for various parameters and identify the parameters that are most and least likely to contribute to recruitment efforts). If said each interaction matches an interaction in the second interaction data, then generating a positive label for the training instance; adding the training instance to training data (Paragraph [0009-0011]; [0081-0083]; [0096-0099]; Fig. 3, in one or more embodiments, a method for predictive targeting and optimized engagement comprising training, with a training set, a machine learning computer model to generate a plurality of outcomes. In an exemplary scenario the system calculates via a machine learning model a prediction score for a particular candidate. In some embodiments, the system calculates impact scores of various parameters and may consider for a score of -10 for example to be a most negative influence (e.g. reducing the likelihood of a candidate to engage with a job opportunity) and may consider a +10 to represent the positive influence (e.g. increasing the likelihood of a candidate to engage). The system can calculate an impact score for various parameters and identify the parameters that are most and least likely to contribute to recruitment efforts). Using one or more machine learning techniques to train a machine-learned model based on the training data; wherein the method is performed by one or more computing devices (Paragraph [0009-0011]; [0081-0083]; [0096-0099]; Fig. 3, in one or more embodiments, a method for predictive targeting and optimized engagement comprising training, with a training set, a machine learning computer model to generate a plurality of outcomes. In an exemplary scenario the system calculates via a machine learning model a prediction score for a particular candidate. In some embodiments, the system calculates impact scores of various parameters and may consider for a score of -10 for example to be a most negative influence (e.g. reducing the likelihood of a candidate to engage with a job opportunity) and may consider a +10 to represent the positive influence (e.g. increasing the likelihood of a candidate to engage). The system can calculate an impact score for various parameters and identify the parameters that are most and least likely to contribute to recruitment efforts).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining a user’s interaction with a job posting using a machine learning model and predicting future interactions as disclosed by Zhang (Zhang [0023]) with a system of if said each interaction matches an interaction in the second interaction data, then generating a positive label for the training instance; adding the training instance to training data; using one or more machine learning techniques to train a machine-learned model based on the training data; wherein the method is performed by one or more computing devices as taught by Whitehead (Whitehead [0096]). With the motivation of helping to use a machine learning model to match job seekers and job postings and helping to improve the machine learning model (Whitehead [0004]). 
Claims 2 and 12: Modified Zhang discloses the method as per Claim 1 and the one or more storage media as per claim 11. Zhang further discloses further comprising: storing connection data that indicates, for each user in a subset of the first set of users, one or more other users to which said each user is connected in an online connection network; prior to determining whether each interaction in the first plurality of interactions matches an interaction in the second interaction data, based on the connection data, adding a plurality of secondary interactions to the first plurality of interactions (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service); 
wherein, for each user-entity pair in the plurality of secondary interactions, the user in said each user-entity pair did not interact with a content item associated with the entity in said each user-entity pair during the first time period (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. If the user does not interact with the list then one an element is considered to be missing from their field of interest and it is determined to be likely that the user is looking for a job but not interested in the specific jobs in a post).
Claims 3 and 13: Modified Zhang discloses the method as per Claim 2 and the one or more storage media as per claim 12. Zhang further discloses wherein adding the plurality of secondary interactions comprises: for each user in the first set of users: identifying a set of interactions, in the first plurality of interactions, that identify said each user (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service);
identifying a subset, of the first set of entities, that correspond to the set of interactions (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service);  
identifying, from the connection data, a set of other users to which said each user is connected in the connection network (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service);
for each other user in the set of other users, updating the first interaction data to include an interaction between said each other user and each entity in the subset of the first set of entities (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service).
Claims 4 and 14: Modified Zhang discloses the method as per Claim 1 and the one or more storage media as per claim 11. Zhang further discloses wherein the first plurality of interactions includes a first interaction of a first type and a second interaction of a second type that is different than the first type (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service).
Claims 5 and 15: Modified Zhang discloses the method as per Claim 4 and the one or more storage media as per claim 14. However, Zhang does not disclose wherein: the first type is one of a like, a share, or a comment of a first content item; and the second type is one of a user selection of a second content item, watching video of a third content item, or applying to a job position.
In the same field of endeavor of determining the interaction between job seekers and job postings Kenthapadi teaches wherein: the first type is one of a like, a share, or a comment of a first content item; and the second type is one of a user selection of a second content item, watching video of a third content item, or applying to a job position (Paragraph [0025]; [0062]; [0066]; [0076-0077]; [0088]; Figs. 9-10, in some embodiments, the member interactions are aggregated the interaction instances being applying for the job, viewing the job, or sharing the job. In some example embodiments, a machine learning program is trained with member data, including interactions of users with the different groups (entities). The machine learning program includes the history of interactions of the member with jobs form the group, click data for the member and the like. In some example embodiments, the interaction scores are those occurring within a predetermined period of time. In some example embodiments, the system may further apply a dampening effect based on the age of the interactions for calculating the job interaction score whereby the most recent interactions (second interactions in a second time period) are weighted with a higher value than older interactions (first interactions in a first time period). In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining a user’s interaction with a job posting using a machine learning model and predicting future interactions as disclosed by Zhang (Zhang [0023]) with a system of storing second interaction data that indicates a second plurality of interactions, that occurred during a second time period that is after the first time period, between a second set of users and content items associated with a second set of entities as taught by Kenthapadi (Kenthapadi [0025]). With the motivation of helping to use a machine learning model to match job seekers and job postings and helping to improve the machine learning model (Kenthapadi [0003]). 
Claims 6 and 16: Modified Zhang discloses the method as per Claim 4 and the one or more storage media as per claim 14. However, Zhang does not disclose wherein: the first interaction is generated based on first data that is from a first data source and that is generated based on a first application; the second interaction is generated based on second data that is (1) from a second data source that is different than the first data source and (2) generated based on a second application that is different than the first application.
In the same field of endeavor of determining the interaction between job seekers and job postings Kenthapadi teaches wherein: the first interaction is generated based on first data that is from a first data source and that is generated based on a first application; the second interaction is generated based on second data that is (1) from a second data source that is different than the first data source and (2) generated based on a second application that is different than the first application (Paragraph [0025]; [0062]; [0066]; [0076-0077]; [0088]; Figs. 9-10, in some embodiments, the member interactions are aggregated the interaction instances being applying for the job, viewing the job, or sharing the job. In some example embodiments, a machine learning program is trained with member data, including interactions of users with the different groups (entities). The machine learning program includes the history of interactions of the member with jobs form the group, click data for the member and the like. In some example embodiments, the interaction scores are those occurring within a predetermined period of time. In some example embodiments, the system may further apply a dampening effect based on the age of the interactions for calculating the job interaction score whereby the most recent interactions (second interactions in a second time period) are weighted with a higher value than older interactions (first interactions in a first time period). In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining a user’s interaction with a job posting using a machine learning model and predicting future interactions as disclosed by Zhang (Zhang [0023]) with a system of storing second interaction data that indicates a second plurality of interactions, that occurred during a second time period that is after the first time period, between a second set of users and content items associated with a second set of entities as taught by Kenthapadi (Kenthapadi [0025]). With the motivation of helping to use a machine learning model to match job seekers and job postings and helping to improve the machine learning model (Kenthapadi [0003]). 
Claims 7 and 17: Modified Zhang discloses the method as per Claim 1 and the one or more storage media as per claim 11. However, Zhang does not disclose wherein the machine-learned model is a first machine-learned model and the first plurality of interactions are limited to public interactions, the method further comprising: storing third interaction data that indicates a third plurality of interactions, that occurred during a third time period, between a third set of users and content items associated with a third set of entities; wherein the third plurality of interactions are limited to private interactions; storing fourth interaction data that indicates a fourth plurality of interactions, that occurred during a fourth time period that is after the third time period, between a fourth set of users and content items associated with a fourth set of entities; for each interaction in the third plurality of interactions: generating a second training instance based on a second plurality of features of the user and the entity in the user-entity pair that corresponds to said each interaction; determining whether said each interaction matches an interaction in the fourth interaction data; if said each interaction does not match an interaction in the fourth interaction data, then generating a negative label for the second training instance; if said each interaction matches an interaction in the fourth interaction data, then generating a positive label for the second training instance; adding the second training instance to second training data; using the one or more machine learning techniques to train a second machine-learned model based on the second training data.
In the same field of endeavor of determining the interaction between job seekers and job postings Kenthapadi teaches wherein the machine-learned model is a first machine-learned model and the first plurality of interactions are limited to public interactions, the method further comprising: storing third interaction data that indicates a third plurality of interactions, that occurred during a third time period, between a third set of users and content items associated with a third set of entities (Paragraph [0025]; [0062]; [0066]; [0076-0077]; [0088]; Figs. 9-10, in some embodiments, the member interactions are aggregated the interaction instances being applying for the job, viewing the job, or sharing the job. In some example embodiments, a machine learning program is trained with member data, including interactions of users with the different groups (entities). The machine learning program includes the history of interactions of the member with jobs form the group, click data for the member and the like. In some example embodiments, the interaction scores are those occurring within a predetermined period of time. In some example embodiments, the system may further apply a dampening effect based on the age of the interactions for calculating the job interaction score whereby the most recent interactions (second interactions in a second time period) are weighted with a higher value than older interactions (first interactions in a first time period). In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members). Wherein the third plurality of interactions are limited to private interactions; storing fourth interaction data that indicates a fourth plurality of interactions, that occurred during a fourth time period that is after the third time period, between a fourth set of users and content items associated with a fourth set of entities (Paragraph [0025]; [0062]; [0066]; [0076-0077]; [0088]; Figs. 9-10, in some embodiments, the member interactions are aggregated the interaction instances being applying for the job, viewing the job, or sharing the job. In some example embodiments, a machine learning program is trained with member data, including interactions of users with the different groups (entities). The machine learning program includes the history of interactions of the member with jobs form the group, click data for the member and the like. In some example embodiments, the interaction scores are those occurring within a predetermined period of time. In some example embodiments, the system may further apply a dampening effect based on the age of the interactions for calculating the job interaction score whereby the most recent interactions (second interactions in a second time period) are weighted with a higher value than older interactions (first interactions in a first time period). In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members). For each interaction in the third plurality of interactions: generating a second training instance based on a second plurality of features of the user and the entity in the user-entity pair that corresponds to said each interaction (Paragraph [0025]; [0062]; [0066]; [0076-0077]; [0088]; Figs. 9-10, in some embodiments, the member interactions are aggregated the interaction instances being applying for the job, viewing the job, or sharing the job. In some example embodiments, a machine learning program is trained with member data, including interactions of users with the different groups (entities). The machine learning program includes the history of interactions of the member with jobs form the group, click data for the member and the like. In some example embodiments, the interaction scores are those occurring within a predetermined period of time. In some example embodiments, the system may further apply a dampening effect based on the age of the interactions for calculating the job interaction score whereby the most recent interactions (second interactions in a second time period) are weighted with a higher value than older interactions (first interactions in a first time period). In an example the system determines interaction scores for a subset of jobs (content items) based on interactions by proxy members. A machine learning tool determines a similarity score between the searching member and other proxy members. The system further determines that a first proxy member and a second proxy member have both engaged with a job (content items). The system then applies a formula to determine a job interaction score based on the similarity scores of the first and second proxy members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining a user’s interaction with a job posting using a machine learning model and predicting future interactions as disclosed by Zhang (Zhang [0023]) with a system of storing second interaction data that indicates a second plurality of interactions, that occurred during a second time period that is after the first time period, between a second set of users and content items associated with a second set of entities as taught by Kenthapadi (Kenthapadi [0025]). With the motivation of helping to use a machine learning model to match job seekers and job postings and helping to improve the machine learning model (Kenthapadi [0003]). 
In the same field of endeavor of using machine learning to determine a user’s engagement with a job posting Whitehead teaches determining whether said each interaction matches an interaction in the fourth interaction data; if said each interaction does not match an interaction in the fourth interaction data, then generating a negative label for the second training instance; if said each interaction matches an interaction in the fourth interaction data, then generating a positive label for the second training instance; adding the second training instance to second training data; using the one or more machine learning techniques to train a second machine-learned model based on the second training data (Paragraph [0009-0011]; [0081-0083]; [0096-0099]; Fig. 3, in one or more embodiments, a method for predictive targeting and optimized engagement comprising training, with a training set, a machine learning computer model to generate a plurality of outcomes. In an exemplary scenario the system calculates via a machine learning model a prediction score for a particular candidate. In some embodiments, the system calculates impact scores of various parameters and may consider for a score of -10 for example to be a most negative influence (e.g. reducing the likelihood of a candidate to engage with a job opportunity) and may consider a +10 to represent the positive influence (e.g. increasing the likelihood of a candidate to engage). The system can calculate an impact score for various parameters and identify the parameters that are most and least likely to contribute to recruitment efforts).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining a user’s interaction with a job posting using a machine learning model and predicting future interactions as disclosed by Zhang (Zhang [0023]) with a system of if said each interaction matches an interaction in the second interaction data, then generating a positive label for the training instance; adding the training instance to training data; using one or more machine learning techniques to train a machine-learned model based on the training data; wherein the method is performed by one or more computing devices as taught by Whitehead (Whitehead [0096]). With the motivation of helping to use a machine learning model to match job seekers and job postings and helping to improve the machine learning model (Whitehead [0004]). 
Claims 8 and 18: Modified Zhang discloses the method as per Claim 1 and the one or more storage media as per claim 11. Zhang further discloses wherein the plurality of features includes (1) a first set of features pertaining to a user and a second set of features pertaining to an entity and (2) (a) a third set of features pertaining to interactions between the user and the entity or (b) a fourth set of features pertaining to network features of the user and the entity (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service).
Claims 9 and 19: Modified Zhang discloses the method as per Claim 8 and the one or more storage media as per claim 18. Zhang further discloses wherein: the first set of features includes a feature that is based on (i) an industry of the user or (ii) a number of entities that the user follows (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service); 
the second set of features includes a feature that is based on an industry of the entity, a number of employees of the entity, a number of job postings by the entity, a first number of followers of the entity, a second number of followers of the entity who are not employed by the entity, or a ratio of the second number of followers of the entity who are employed by the entity to the first number of followers of the entity (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service); 
the third set of features includes a feature that indicates whether the industry of the user is the same as the industry of the entity, whether the user is currently following the entity, or whether the user is employed by the entity, and a feature that is based on one or more of a number of job-related interactions by the user with respect to the entity, a number of views of a profile page of the entity by the user, a number of viral actions by the user with respect to content from the entity, a cosine similarity between an embedding of the user and an embedding of the entity (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service);
the fourth set of features includes a feature that (c) indicates whether the user and the entity are directly connected in a node-edge graph or (b) is based on a number of shared common nodes between the user and the entity in the node-edge graph (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service).
Claims 10 and 20: Modified Zhang discloses the method as per Claim 1 and the one or more storage media as per claim 11. Zhang further discloses wherein the plurality of features includes: a first feature that indicates whether a user provided first input to follow an entity, a second feature that indicates whether the user was ever employed by the entity, and a third feature that indicates whether the user provided second input that comprises a viral action with respect to content associated with the entity (Paragraph [0028-0029]; [0032]; [0065-0069]; [0114]; Figs. 1 and 5, in an embodiment the description is related to techniques for identifying job seekers on the platform and presenting them with the job postings that they are most likely to be interested in. The system may determine the job seeker’s intent based on (a series of first interaction data) whether the user has clicked (first plurality of interactions) into a job posting in a certain time period based on the contents of their posts and messages based on whether the user has recently uploaded a resume, etc. The system may rank job postings by the probability that a user will be interested in a particular job. Platform interaction logic may be configured to access one or more interactions performed by users on the platform server. Platform interaction logic may be further configured to analyze the interactions to identify that the user is currently a job-seeker. In particular embodiments, a pair of nodes (user-entity pairs) in a social graph may be connected by each other by one or more edges. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. An edge may represent a business or employment relationship, follower relationship, subscriber relationship, and any other suitable type of relationship. The platform interaction logic may be configured to access one or more interactions performed by users on the platform and may include a private message between users, or a posting accessible generally or by a specific other users of the service).
Therefore, claims 1-20 are rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bhasin (US 2015/0006242) Techniques for quantifying the intent and interests of members of a social networking service.
Chevalier (US 2015/0127565) Social match platform apparatuses, methods, and systems.
Scarborough (US 2002/0046199) Electronic employee selection systems and methods.
Aminzadeh (US 2016/0055426) Customizable machine learning models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629